This is an action to recover damages alleged to have been caused to plaintiff by being bitten by defendant's dog. The verdict was for defendant. The trial judge granted a new trial, stating as his reason that he had improperly instructed the jury on the law as laid down in Fink v. Miller, 330 Pa. 193,198 A. 666, and had put too heavy a burden upon plaintiff. We think the judge was correct in this conclusion. Under these circumstances, we will not interfere with the grant of a new trial.
Order affirmed.